Title: To James Madison from Alexander J. Dallas, 13 March 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir,
                        13 March, 1815.
                    
                    Conversing with Mr. Monroe and Mr. Crowninshield, we agreed that some attention should be paid to our gallant officers, when vacancies in civil stations occurred.
                    I have just suggested to Mr. Monroe that it would be well to offer General Brown the rank in the army and the vacant naval office in New York at the same time. If he declines the latter, then to offer it to General Wilkinson as a comfortable retreat. I send Mr. Monroe’s answer. Mr. Crowninshield concurs with us. In this course I think your feelings will be gratified, on many occasions, while the organization of the army will be rendered more easy and satisfactory.
                    The naval officer has nothing to do with money. I am very faithfully, sir, your most obedient servant,
                    
                        A. J. Dallas.
                    
                